intervention by way of extraordinary writ relief is warranted.   See id. We
                 therefore deny the petition.   See NRAP 21(b)(1); Smith, 107 Nev. at 677,
                 818 P.2d at 851.
                             It is so ORDERED.



                                                                                       C.J.




                 cc:   Peter Jason Helfrich
                       Attorney General/Carson City
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(D) 1947A    e